Citation Nr: 0322619	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1943.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board notes that in a rating decision and Statement of 
the Case, both dated in 1995, the RO improperly addressed the 
appellant's cause of death claim as an attempt to reopen a 
previously denied claim which requires the submission of new 
and material evidence, rather than as an original claim for 
service connection.  In correcting this procedural defect, 
the RO issued a May 2003 supplemental statement of the case, 
wherein the claim was appropriately adjudicated as an 
original claim.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the 
appellant's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Although the record reflects that the RO has attempted to 
comply with the above notification requirements, in the 
Board's opinion, the notice letters sent to the appellant are 
not adequate.  Specifically, she has not been informed that 
she should submit the terminal hospital records or the 
information and authorization necessary for the RO to obtain 
such records.  

In the Board's opinion, a VA medical opinion addressing the 
cause of the veteran's death and the role, if any, of the 
veteran's service-connected psychiatric disability in his 
death, is also required in order to comply with VA's duty to 
assist the appellant in the development of the facts 
pertinent to the present claim.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  In particular, she 
should be informed that she should 
submit the terminal hospital records, 
any medical records or other medical 
evidence suggesting the presence of 
cardiovascular disease in service or 
proximate to service, any medical 
records or other medical evidence 
suggesting that the veteran's 
cardiovascular disease was caused or 
worsened by his service-connected 
psychiatric disability, and any medical 
records or other medical evidence 
suggesting that the veteran's service-
connected psychiatric disability played 
a causal role in his death.  

She should also be informed that the RO 
will attempt to obtain the foregoing 
evidence on her behalf if she provides 
adequate identifying information and 
any necessary authorization.

Finally, she should be informed that 
any evidence and information submitted 
in response to the RO's letter must be 
received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will be unable to readjudicate 
the claim before the expiration of the 
one-year period for response unless she 
waives the one-year response period.

2.  The RO should take appropriate 
steps to obtain any evidence identified 
but not provided by the appellant if 
the appellant provides sufficient 
identifying information and any 
necessary authorization.  If the RO is 
unsuccessful in obtaining any such 
evidence, it should so inform the 
appellant and request her to provide a 
copy of the evidence.  

3.  When all indicated record 
development has been completed, the RO 
should arrange for the claims folder to 
be reviewed by a physician with 
appropriate expertise.  The physician 
should be requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's fatal 
heart disease was etiologically related 
to service.  The physician should also 
be requested to provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-
connected psychiatric disability caused 
or chronically worsened his fatal heart 
disease or otherwise played a material 
causal role in his death.  The 
supporting rationale for all opinions 
expressed must also be provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she should be 
provided a supplemental statement of 
the case and an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



